Citation Nr: 0209996	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  01-07 006A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) is present in a 
decision of the Board of Veterans' Appeals dated March 8, 
1955 which reduced the moving party's disability rating for 
service-connected rheumatic heart disease from 60 percent to 
30 percent.


[The issue of entitlement to an earlier effective date for 
the assignment of a 100 percent disability rating for 
rheumatic heart disease is the subject of a separate Board 
decision.]


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The moving party in this matter was on active military duty 
from September 1947 to May 1950.

This matter is before the Board of Veteran's Appeals (the 
Board) on motion alleging CUE in a March 1955 Board decision 
which reduced the moving party's assigned disability rating 
for rheumatic heart disease from 60 percent to 30 percent.    

The Board observes in passing that the moving party has 
alleged on several past occasions that the March 1955 Board 
decision contained error.  The Board construed the 
allegations to constitute a motion for reconsideration of the 
March 1955 Board decision. See 38 C.F.R. § 20.1000 et seq.  
In April 2001, a Deputy Vice Chairman of the Board denied the 
appellant's motion for reconsideration of the March 1955 
Board decision.  The appellant was notified of his appellate 
rights.  In May 2001, the appellant referred to 
reconsideration of the March 1955 Board decision and stated 
that such motion for reconsideration was inextricably 
intertwined with an earlier effective date issue.  The Board 
construed the May 2001 statement as a second motion for 
reconsideration of the March 1955 Board decision, and in July 
2001 the same Deputy Vice Chairman of the Board denied the 
May 2001 motion.  The Board informed the appellant, through 
his representative, of his right to appeal that determination 
to the Court.  To the Board's knowledge, no appeal was filed 
as to the Board's May 2001 and July 2001 denials of the 
motions for reconsideration of the March 1955 Board decision.  
The Board will accordingly consider in this decision the 
moving party's February 2002 CUE motion under 38 C.F.R. 
§ 20.1400 et seq.  



FINDINGS OF FACT

1. On March 8, 1955, the Board reduced the moving party's 
assigned disability rating for rheumatic heart disease 
from 60 percent to 30 percent.    

2. The Board's decision of March 8, 1955 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's March 8, 1955 decision does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated March 8, 1955 based on the contention that such 
decision contained CUE.  

In the interest of clarity, the Board will first discuss 
whether this matter has been appropriately developed.  The 
Board will then move on to an analysis of the issue before 
it.

The VCAA

As a preliminary matter, during the pendency of this motion, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ] was enacted.  The VCAA includes 
an enhanced duty on the part of VA to notify claimants as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its duty to assist claimants in the 
development of their claims.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, in Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "there is nothing in the text 
or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to clear and unmistakable error motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE  is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2001), cannot encompass a 
person seeking a revision of a final decision based upon CUE.
 
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE motions. See also 38 
C.F.R. § 20.1411(c) and (d) (2001).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the present motion is not subject to the 
provisions of the VCAA.  A motion based upon CUE must be 
viewed exclusively in light of evidence which was of record 
at the time the decision was made, in this case March 8, 
1955.  See 38 C.F.R. § 20.1403 (2001).  Therefore, there is 
no additional evidence that must to be obtained by the Board.
  
The Board hastens to point out, however, that notwithstanding 
the fact that the VCAA appears to be inapplicable to this 
case, the moving party has been accorded the opportunity to 
present argument on this matter.  The moving party has thus 
been given all appropriate due process considerations. 

In summary, the Board believes that no action is required by 
the VCAA, and the moving party does not appear to contend 
otherwise.  Accordingly, the Board will proceed to a decision 
on the merits.  

Relevant law and regulations

Applicable law provides that a Board decision is subject to 
revision on the grounds of CUE and must be reversed or 
revised if evidence establishes such error.  See 38 U.S.C.A. 
§ 7111(a) (West Supp. 2001).  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  Such review may be initiated by the Board, 
on its own motion, or by a party to that decision. 38 C.F.R. 
§ 20.1400 (2001).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice, 38 C.F.R. §§ 20.1400-1411 
(2001).  

Pursuant to 38 C.F.R. § 20.1404(b), the motion of CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2001).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2001), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very 
specific and rare
kind of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.  

(e) Change in interpretation. Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.  

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, its definition was based on prior 
rulings of the Courts.  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "clear and unmistakable error ."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the sponsor of 
the bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
clear and unmistakable error." 143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) [remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage].  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b) 
(2001).  In other words, the Board cannot apply the benefit 
of hindsight to its evaluation of the March 1955 decision in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  

Factual background

In a September 1950 VA rating decision, service connection 
was granted for rheumatic heart disease.  A 60 percent 
disability rating was assigned.
That rating was based on the moving party's service medical 
records, which indicated a history of painful attacks.  EKG 
showed sinus arrhythmia and radiographic studies showed an 
enlarged left ventricle.   

A VA special heart examination was completed in July 1951.  
The moving party complained of chest pain, fatigue and 
shortness of breath.  The moving party had been employed at 
Crane Ammunition Depot from September 1950 to February 1951 
lifting heavy crates of ammunition.  The moving party became 
short of breath and left that job.  The examining physician 
indicated that the moving party was unable to do heavy labor.

The record indicates that the moving party underwent another 
VA special heart examination, by the same physician who had 
examined him in July 1951.  The moving party was working at 
Crane Ammunition Depot as a warehouseman, "checking materials 
going in and out."  The moving party complained of chest 
pain, shortness of breath and "nervousness".  His blood 
pressure was 140/60, and he was noted to have a mitral and 
diastolic murmur.  An electrocardiogram showed no diagnostic 
variance from normal.  The moving party was then diagnosed to 
have inactive rheumatic fever, a disease of the mitral and 
aortic valves, with mitral stenosis and aortic insufficiency, 
predominant, and his capacity for work was assessed as 
involving symptoms when the moving party performed moderately 
heavy work.   

Under the then-applicable rating provisions, VA's Schedule 
for Rating Disabilities (1949), a 30 percent disability 
rating for rheumatic heart disease was warranted when the 
evidence showed that the "heart [was] definitely enlarged; 
moderate dyspnea on exertion; heavy manual labor is 
precluded."  In order to warrant the assignment of a 60 
percent rating, the evidence would have had to approximate a 
finding that the "heart [was] definitely enlarged; severe 
dyspnea on exertion; elevation of systolic blood pressure or 
such arrhythmias as paroxysmal tachycardia; more than light 
manual labor is precluded."  Schedule for Rating 
Disabilities, 1949, Diagnostic Code 7000.

In an August 1954 rating decision, the VA Regional Office 
(the RO) reduced the assigned disability rating from 60 
percent to 30 percent, based in the report of the July 1954 
VA special heart examination.  The RO specifically noted that 
the moving party had cardiac enlargement and that an 
electrocardiogram showed no diagnostic variance from normal.  
The moving party appealed that reduction to the Board.  

In support of his then-pending claim, the moving party 
submitted statements from E.B.L., M.D. dated in August 1954 
and R.O.S., M.D. dated in November 1954.

Dr. L. indicated that he had previously written a letter to 
Crane Ammunition Depot requesting that the moving party be 
assigned lighter employment because of increasing pain in his 
chest.  The moving party had been able "to do his job as a 
'truck checker', a job requiring a minimum of exertion."  Dr. 
L. noted that the moving party's heart was markedly enlarged, 
his blood pressure was "140/30", and that he had rheumatic 
heart disease with aortic insufficiency.  Dr. L. also opined 
that because this disorder was irreversible, "it does not 
seem logical that his compensation be reduced because of 
improvement in his physical condition."  

Dr. S. reported that the moving party had been refused 
employment by many firms, and finally had found employment 
doing light work as a checker.  The moving party reportedly 
had marked dyspnea on exertion as well as chest pain and 
slight dyspnea at night.  Dr. S. noted that the moving party 
had inactive rheumatic heart disease with aortic valvulitis 
and aortic insufficiency, without cardiac decompensation.  He 
noted that the moving party displayed dyspnea on moderate 
exertion and mild angina.  Sr. S. stated that the moving 
party, "after a days work to make a living for his family, is 
unable to do much about his home, which he would ordinarily 
do were he physically able."  

The March 8, 1955 Board decision discussed the July 1954 VA 
examination in some detail.  The Board also referred to the 
statements of E.B.L., M.D. and R.O.S., M.D.  The Board 
concluded that the moving party's rheumatic heart disease was 
"not shown to be disabling to a degree in excess of the 30 
percent rating currently in effect." 

Analysis

The CUE motion here under consideration is based upon the 
moving party's contention that in March 1955 (1) the Board 
disregarded the opinions of the moving party's treating 
physicians, and (2) the Board substituted its own medical 
judgment for that of the treating physicians in finding that 
the moving party's cardiac condition had improved.  See the 
February 19, 2002 Motion for Revision of Decision on the 
Grounds of Clear and unmistakable error, pages 1 and 2.    

It is clear that the Board did in fact consider and reject 
the opinions of the moving party's two treating physicians in 
its March 1955 decision.  The opinions were specifically 
referenced in the Board's decision.  The Board placed greater 
weight on the July 1954 VA examination report, which in 
essence indicated that a decrease in disability had occurred 
and that certain of the symptoms required for a 60 percent 
rating, such as elevated diastolic pressure, did not exist.  

Although the moving party claims that the Board did not 
inquire as to whether his condition had then shown material 
improvement in March 1955, such was not then a requirement of 
the law.   Instead, applicable law then provided that a 
reexamination for disability purposes would be "requested . 
. . in which it [was] indicated by evidence of record that 
there [was] a material decrease in disability since the last 
examination, and in cases where there is evidence, pertinent 
to the individual case, that the disability is likely to 
improve materially in the future."  38 C.F.R. § 2.1185 
(1954).  

To the extent that the moving party asserts that the Board in 
March 1955 should have given more weight to the opinions of 
his own treating physicians, the "treating physician rule" 
has never been applicable to claims for veterans benefits.  
cf.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  

Boiled down to its essence, the moving party disagrees with 
the way the Board evaluated the evidence.  His challenge is 
essentially premised upon the contention that the Board 
improperly weighed the opinions of the physicians in his 
case.  Such disagreement with the manner in which evidence is 
weighed is not CUE.  See Crippen v. Brown, 9 Vet. App. 412, 
417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994). 

In essence, the Board found in March 1955 that the severity 
of the moving party's heart disability did not approximate 
findings consistent with a disability rating greater than 30 
percent, based on the July 1954 VA examination report.  The 
moving party evidently does not challenge the Board's 
reporting of those examination findings but rather the 
significance accorded them.  As noted in the paragraph above, 
such disagreement over weighing evidence does not amount to a 
valid claim of CUE.  

With respect to the moving party's contention that the Board 
impermissibly substituted its own medical judgment, to some 
extent this contention echoes the decision of the United 
States Court of Appeals for Veterans Claims in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) to the effect that the 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  The March 1955 Board decision predated 
Colvin, and indeed the Court, by several decades.  Moreover, 
the three member Board panel included a physician, C.K. 
Holmes, M.D.   Although the use of Board physicians was 
discarded following the Court's decision in Austin v. Brown, 
6 Vet. App. 547 (1994), such no prohibition existed in 1955.
 
Moreover, as indicated above, the moving party's contention 
amounts to a disagreement as to the Board's evaluation and 
weighing of the evidence.  Such allegations are insufficient 
to establish an adequate claim of Board CUE.  
See Russell, 3 Vet. App. at 313-314.

The Board cannot help but observe in passing that the March 
1955 Board decision did not provide a detailed explanation of 
its reasoning.  Indeed, the provisions of the applicable 
diagnostic code were not even set out.  However, this in and 
of itself does not constitute CUE.  The basis of the Board's 
decision was clear.  Indeed, over half of the Board decision 
was devoted to a recapitulation of the July 1954 VA 
examination.    

In sum, the moving party has not pointed to an error in fact 
or in the application of law that arises to the level of CUE.  
His motion is accordingly denied.  


ORDER

The motion for revision of the March 1955 Board decision on 
the basis of clear and unmistakable error is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




